In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1203 
BILLY JULIAN, 
                                                  Plaintiff‐Appellant, 

                                  v. 

SAM HANNA, et al., 
                                               Defendants‐Appellees. 
                      ____________________ 

         Appeal from the United States District Court for the 
          Southern District of Indiana, Indianapolis Division. 
      No. 1:11‐cv‐01536‐TWP‐DML — Tanya Walton Pratt, Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 24, 2013 — DECIDED OCTOBER 21, 2013 
                ____________________ 

   Before POSNER, TINDER, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  plaintiff  in  this  suit  under  42 
U.S.C. § 1983 appeals from the dismissal (with prejudice) of 
his  complaint.  The  complaint  charges  three  Indiana  police 
officers,  plus  the  Town  (Frankton)  that  employed  two  of 
them, plus the county sheriff, with malicious prosecution in 
violation  of  the  due  process  clause  of  the  Fourteenth 
Amendment. Other torts are alleged as well; we’ll come back 
to them. There are two superfluous defendants: a school that 
2                                                       No. 13‐1203 


employed one of the officers, who was also employed by the 
Town (which is all that matters); and the County, which was 
dismissed but remains listed in the caption of the appeal. 
    The  district  judge  dismissed  the  malicious  prosecution 
claim  on  the  alternative  grounds  that  it  was  untimely  and 
that Indiana state law provides an adequate remedy for ma‐
licious prosecution, barring recourse to section 1983. 
    The  complaint  alleges  the  following  facts:  On  a  March 
night  in  2001  a  burglar  set  fire  to  Frankton’s  public  high 
school with an acetylene torch, causing millions of dollars in 
damages.  The  defendant  officers  were  assigned  to  investi‐
gate the arson. One of them, without any lawful reason, de‐
cided  that  Billy  Julian  should  be  a  suspect.  The  officers  co‐
erced another suspect, and other witnesses as well, to accuse 
Julian.  The  defendant  officers  knew  the  accusations  were 
false—the  officers  had  fabricated  them  and  fed  them  to  the 
witnesses. But in April 2001 an information was filed against 
Julian  charging  him  with  arson,  burglary,  and  attempted 
theft,  and  in  March  2003  he  was  convicted  of  these  crimes 
and sentenced to 15 years in prison. The conviction and sen‐
tence were affirmed the next year. Julian v. State, 811 N.E.2d 
392 (Ind. App. 2004). 
     Julian sought post‐conviction relief in the state courts and 
eventually  obtained  it  by  proving  that  a  key  prosecution 
witness, who had testified that he had met Julian in the high 
school parking lot, shortly before the fire, to sell Julian mari‐
juana, had not left his home that night. (In fact he’d been on 
house  arrest  and  wearing  an  ankle  bracelet,  and  the  brace‐
let’s  monitoring  system recorded him  as  having been home 
all  that  night.)  Julian  was  released  from  prison  in  2006.  In 
September  of  the  following  year,  after  an  unsuccessful  ap‐
No. 13‐1203                                                            3 


peal by the state, State v. Julian, 2007 WL 1576354 (Ind. App. 
May 31, 2007), his post‐conviction relief became final. State v. 
Julian, 2007 WL 4592378 (Ind. Sept. 25, 2007) (denying trans‐
fer).  But  he  had  not  been  acquitted;  and  in  December  2007 
the  court  in  which  he  had  been  tried  scheduled  a  retrial  of 
the charges against him. 
    The defendants threatened Julian in an effort to deter him 
from filing a suit for malicious prosecution. On the advice of 
lawyers whom he consulted he decided to defer filing such a 
suit  until  the  judgment  in  his  retrial.  The  retrial  was  origi‐
nally scheduled for May 2008, but the trial date kept getting 
rescheduled. The last date on which it was scheduled to be‐
gin was in November 2009. That date came and went with‐
out  a  trial.  In  July  of  the  following  year  the  state  dismissed 
all the charges against Julian. He filed this suit in November 
2011. 
    The Indiana statute of limitations applicable to claims of 
personal  injury  is  two  years,  Ind.  Code  § 34‐11‐2‐4(a);  Com‐
mercial  Credit  Corp.  v.  Ensley,  264  N.E.2d  80,  85  (Ind.  App. 
1970), so that is the limitations period for a malicious prose‐
cution claim brought in Indiana under 42 U.S.C. § 1983, be‐
cause  it’s  a  personal‐injury  claim.  See  Wilson  v.  Garcia,  471 
U.S.  261,  271  (1985);  Richards  v.  Mitcheff,  696  F.3d  635,  637 
(7th Cir. 2012);  Irwin Mortgage  Corp. v.  Marion County Treas‐
urer,  816  N.E.2d  439,  443  (Ind.  App.  2004).  The  defendants 
argued  that Julian’s claim accrued when his conviction was 
reversed,  which  was  way  more  than  two  years  before  he 
filed  this  suit.  The  district  judge  agreed.  But  she  was  mis‐
taken. Under both state and federal law a malicious prosecu‐
tion claim does not accrue until the criminal proceeding that 
gave rise to it ends in the claimant’s favor. Heck v. Humphrey, 
4                                                       No. 13‐1203 


512 U.S. 477, 484 (1994); Brooks v. Ross, 578 F.3d 574, 579 (7th 
Cir. 2009); Butt v. McEvoy, 669 N.E.2d 1015, 1017 (Ind. App. 
1996); 3 Dan B. Dobbs et al., The Law of Torts § 590, p. 402 (2d 
ed.  2011);  Restatement  (Second)  of  Torts  § 658  (1977).  That 
didn’t  happen  until  the  charges  against  Julian  were  dis‐
missed, and that was less than two years before he sued. Al‐
though  his  conviction  had  been  reversed  much  earlier  and 
the reversal affirmed, he had not been ordered acquitted; nor 
had the criminal charges against him been dropped—rather, 
the  case  had  been  remanded  for  a  retrial.  Until  the  retrial 
was held, and ended favorably to him, or the charges against 
him  were  dropped  without  a  retrial,  which  is  what  hap‐
pened, the criminal case had not terminated in his favor. Jul‐
ian’s claim thus is timely. 
    So  we  come  to  the  merits.  The  defendants’  principal  ar‐
gument  is  that  Julian  could  not  bring  a  claim  for  malicious 
prosecution under section 1983, but only under Indiana law. 
We’ve held that a federal claim for malicious prosecution is 
actionable only if the state fails to provide an adequate alter‐
native,  whether  called  a  claim  of  malicious  prosecution  or 
something  else.  Parish  v.  City  of  Chicago,  594  F.3d  551,  552 
(7th Cir. 2009); Bontkowski v. Smith, 305 F.3d 757, 760 (7th Cir. 
2002);  Newsome  v.  McCabe,  256  F.3d  747,  750–51  (7th  Cir. 
2001).  These  decisions  derive  mediately  from  the  position 
taken  in  the  concurring  opinion  of  Justices  Kennedy  and 
Thomas in Albright v. Oliver, 510 U.S. 266, 285–86 (1994), pur‐
suant  to  the  rule of United  States v. Marks,  430 U.S. 188,  193 
(1977), that “when a fragmented Court decides a case and no 
single rationale explaining the result enjoys the assent of five 
Justices,  ‘the  holding  of  the  Court  may  be  viewed  as  that 
position  taken  by  those  Members  who  concurred  in  the 
judgments on the narrowest grounds,’” Gregg v. Georgia, 428 
No. 13‐1203                                                             5 


U.S.  153, 169 n. 15 (1976)  (plurality opinion). But ultimately 
our  decisions  derive  from  Parratt  v.  Taylor,  451  U.S.  527 
(1981), which held that a complaint based on the Fourteenth 
Amendment’s  due  process  clause  does  not  state  a  claim  if 
the  injury  complained of was the  isolated bad act of a  state 
employee rather than the product of a state policy. But both 
the concurrence in Albright, and the broader holding of Par‐
ratt  (broader  because  not  limited  to  malicious  prosecution), 
are  explicit  that  to  preclude  the  federal  remedy  there  must 
be an adequate state remedy. See also Zinermon v. Burch, 494 
U.S.  113,  128–29  (1990);  Hudson  v.  Palmer,  468  U.S.  517,  533 
(1984);  Cushing  v. City  of Chicago, 3  F.3d 1156, 1164  (7th Cir. 
1993); Alexandre v. Cortes, 140 F.3d 406, 411–12 (2d Cir. 1998). 
In its absence a plaintiff denied due process and deprived of 
liberty  as  a result of that  denial  can obtain  relief  under sec‐
tion  1983.  See,  e.g.,  Belcher  v.  Norton,  497  F.3d  742,  751–53 
(7th Cir. 2007); Mahoney v. Kesery, 976 F.2d 1054, 1059–61 (7th 
Cir.  1992);  Albright  v.  Oliver,  975  F.2d  343,  345–47  (7th  Cir. 
1992),  aff’d,  510  U.S.  266  (1994);  Awabdy  v.  City  of  Adelanto, 
368  F.3d  1062,  1069–70 and  n. 4  (9th  Cir. 2004); Castellano v. 
Fragozo, 352 F.3d 939, 957–58 (5th Cir. 2003) (en banc). 
     Most  federal  courts  of  appeals  go  further,  holding  that 
section 1983 authorizes a federal claim of malicious prosecu‐
tion regardless of what alternative remedy a state provides, 
at  least  if  the  plaintiff  had  been  seized  in  the  course  of  the 
malicious  prosecution,  which  the  cases  believe  justifies 
grounding  the  malicious  prosecution  claim  in  the  Fourth 
Amendment, thus avoiding the Parratt principle. Pitt v. Dis‐
trict  of  Columbia,  491  F.3d  494,  510–11  (D.C.  Cir.  2007);  Her‐
nandez‐Cuevas  v.  Taylor,  723  F.3d  91,  99–101  (1st  Cir.  2013); 
Swartz v. Insogna, 704 F.3d 105, 111–12 (2d Cir. 2013); Gallo v. 
City of Philadelphia, 161 F.3d 217, 221–22 (3d Cir. 1998); Evans 
6                                                          No. 13‐1203 


v.  Chalmers,  703  F.3d  636,  647  (4th  Cir.  2012);  Fox  v.  DeSoto, 
489  F.3d  227,  237  (6th  Cir.  2007);  Novitsky  v.  City  of  Aurora, 
491  F.3d  1244,  1257–58  (10th  Cir.  2007);  Kingsland  v.  City  of 
Miami,  382  F.3d  1220,  1234  (11th  Cir.  2004).  Julian’s  lawyer 
asks  us  to  overrule  Newsome  and  join  those  other  circuits. 
That is overreach. This is not a proper case in which to con‐
sider  such  a  proposal.  We’re  about  to  see  that  Julian,  if  his 
evidence  holds  up,  wins  under  Newsome;  and  if  it  doesn’t 
hold up, he loses under the decisions of the other circuits as 
well.  For  the  elements  of  a  federal  malicious  prosecution 
claim are the same whether the claim is based on the Fourth 
Amendment or on the due process clause of the Fourteenth 
Amendment. Whether or not his claim holds up must abide 
a trial in the district court. 
    The alternative state remedy for a malicious prosecution 
engineered by rogue police officers would normally be dam‐
ages  obtainable  in  a  suit  charging  malicious  prosecution  in 
violation  of  state  common  law.  Indiana  authorizes  such 
suits,  e.g.,  City  of  New  Haven  v.  Reichhart,  748  N.E.2d  374, 
378–79  (Ind.  2001);  Alexander  v.  United  States,  721  F.3d  418, 
422–23  (7th  Cir.  2013)  (Indiana  law)—but  grants  absolute 
immunity  to  state  officers,  such  as  the  defendants  in  this 
case.  Ind.  Code  § 34‐13‐3‐3(6);  Butt  v.  McEvoy,  supra,  669 
N.E.2d  at  1017–18;  Alexander  v.  McKinney,  692  F.3d  553,  556 
(7th  Cir.  2012)  (Indiana  law).  Interpreting  the  same  Indiana 
immunity  statute,  we  held  in  Belcher  v.  Norton,  supra,  497 
F.3d  at  751–53,  that  it  deprives  plaintiffs  who  assert  due 
process  claims  against  state  officers  of  an  adequate  alterna‐
tive remedy to a federal suit. 
     Inexcusably the defendants’ briefs do not mention Belch‐
er.  Instead  they  try  an  end  run,  arguing  that  Julian  could 
No. 13‐1203                                                           7 


have  invoked  state  remedies  against  which  the  officers 
would have had no absolute immunity: he could have sued 
for  false  arrest  (indeed  could  have  filed  such  a  suit  under 
section  1983,  invoking  the  Fourth  Amendment,  Johnson  v. 
Saville, 575 F.3d 656, 663–64 (7th Cir. 2009); McCullah v. Gad‐
ert,  344  F.3d  655,  659‐60  (7th  Cir.  2003),  as  well  as  under 
Indiana  law)  and  false  imprisonment.  Row  v.  Holt,  864 
N.E.2d  1011,  1016  (Ind.  2007).  But  such  charges  would  not 
give  rise  to  adequate  remedies  for  the  wrongs  that  Julian  al‐
leges. 
     He had been arrested shortly after the arson but released 
the next week. Upon being convicted, however, he was im‐
prisoned, and he was not released until 2006, by which time 
he  had  served  38  months  in  prison.  The  damages  he  could 
hope to receive for his false arrest would be slight because of 
the  brevity  of  the  period  in  which  he  had  been  held  in  jail 
before being formally charged. Because suits for false arrest 
and false imprisonment provide remedies only for detention 
that occurs before formal charges kick off an actual prosecu‐
tion,  and  because  Indiana  law  treats  false  arrest  and  false 
imprisonment as a single tort when they spring from deten‐
tion without probable cause, Bentz v. City of Kendallville, 577 
F.3d 776, 780 (7th Cir. 2009), Julian would be able to recover 
for  those  torts  only  the  damages  he  sustained  during  the 
week  or  so  that  he  was  detained  before  being  formally 
charged. Wallace v. Kato, 549 U.S. 384, 389–90 (2007); Johnson 
v.  Blackwell,  885 N.E.2d 25, 30  (Ind. App. 2008).  These dam‐
ages would be only a fraction of the total damages attribut‐
able  to  his  malicious  prosecution,  for  those  damages  accu‐
mulated over the entire period that began with his arrest and 
ended only when the charges against him were dismissed—
a  period  of  9  years  and  3  months.  Throughout  this  period, 
8                                                      No. 13‐1203 


when he was not actually in prison he was (or so he alleges, 
and quite plausibly) tormented by fear of being imprisoned 
or  re‐imprisoned  and  unable  to  obtain  employment.  “The 
plaintiff [in a  malicious  prosecution suit]  may recover com‐
pensation  for  any  arrest  or  imprisonment,  including  dam‐
ages for discomfort or injury to his health, or loss of time and 
deprivation of the society of his family. He may recover any 
reasonable expenses to which he has been put in defending 
the  prosecution  and  establishing  his  innocence,  including 
attorney’s  fees  in  the  criminal  proceeding,  although  such 
fees  in  the  action  for  malicious  prosecution  itself  are  nor‐
mally  not  recoverable.”  W.  Page  Keeton  et  al.,  Prosser  and 
Keeton on Torts § 119, pp. 887–88 (5th ed. 1984). 
    If  Indiana  defined  false  arrest  or  false  imprisonment  so 
broadly that it largely overlapped malicious prosecution, the 
remedies  it  provides  to  someone  in  Julian’s  situation  might 
be adequate; for “adequacy” is a loose concept, and there is 
enough  play  in  its  joints  to  allow  considerable  variance  in 
state remedies for the injuries inflicted by malicious prosecu‐
tion, cf. Parratt v. Taylor, supra, 451 U.S. at 543–44 (illustrative 
are N.Y. Court of Claims Act § 8; Kan. Stat. § 75‐6105(a), (c), 
and 705 ILCS 505/8(c), (d))—but of course only within limits. 
Conventional  definitions  of  false  arrest  and  false  imprison‐
ment,  adopted  by  Indiana,  see  Earles  v.  Perkins,  788  N.E.2d 
1260, 1265 (Ind. App. 2003); cf. Wallace v. Kato, supra, 549 U.S. 
at 388–90, do not make the remedies for those torts adequate 
substitutes for a remedy for malicious prosecution. After be‐
ing  released  from  prison  in  May  2006,  Julian  remained  in 
limbo for more than four years. Limbo is not as bad as hell, 
but  it’s  sufficiently  bad  that  it  can’t  be  written  off  com‐
pletely. Yet that is what the defendants ask us to do: recog‐
nize no remedy for malicious prosecution by Indiana public 
No. 13‐1203                                                           9 


officers,  leaving  the  defendant  remediless  if  he  manages  to 
avoid jail or prison for any of the time during which he’s be‐
ing  maliciously  prosecuted.  For  the  defendants’  counsel 
stated at oral argument that even if Julian’s false arrest had 
lasted for only a day, a suit for false arrest would provide a 
sufficient  alternative  state  remedy  to  a  suit  for  malicious 
prosecution to bar him from bringing a federal suit for mali‐
cious prosecution. 
   At  least  the  defendants  don’t  argue  that  if  Julian  can 
bring a federal suit he would still have to bring suits for false 
arrest  and  false  imprisonment  if  he  wanted  to  obtain  full 
compensation.  That  argument  would  fail  because  the  dam‐
ages  resulting  from  the  false  arrest  and  false  imprisonment 
were  foreseeable  and  therefore  actionable  consequences  of 
the  malicious  prosecution,  as  noted  by  Keeton  et  al.,  supra, 
§ 119, pp. 885–86, 888. 
    Defense counsel exceeded the bounds of responsible ad‐
vocacy  by  arguing  in  the  alternative  that  because  the  abso‐
lute immunity from suits against state officers for malicious 
prosecution was  decreed by the Indiana legislature,  it satis‐
fies  due  process—“legislative  due  process”—and  therefore 
bars this suit. Were that correct it would mean that the Indi‐
ana legislature, provided only that it complied with its pro‐
cedures  governing  legislative  enactment,  could  with  impu‐
nity  strip  residents  of  Indiana  of  all  their  federal  and  state 
constitutional rights. 
    In  holding  that  Indiana’s  failure  to  provide  an  adequate 
remedy  for  malicious  prosecution  by  public  officers  opens 
the door to federal malicious prosecution suits against such 
officers, we don’t mean to belittle the state’s interest in limit‐
ing  officers’  liability.  The  grant  of  tort  immunities  to  public 
10                                                       No. 13‐1203 


employees  involved  in  law  enforcement  is  commonplace, 
though  in  the  case  of  police  officers  as  distinct  from  judges 
and  prosecutors  the  immunities  normally  are  qualified 
rather  than  absolute,  and  a  qualified  immunity  would  not 
protect  the  deliberately  wrongful  (indeed  outrageous)  con‐
duct  alleged  in  Julian’s  complaint.  Ashcroft v.  al‐Kidd, 131  S. 
Ct.  2074,  2085  (2011);  Buckley  v.  Fitzsimmons,  20  F.3d  789, 
796–97 (7th Cir. 1994); Pierce v. Gilchrist, 359 F.3d 1279, 1299–
300 (10th Cir. 2004); Spurlock v. Satterfield, 167 F.3d 995, 1005–
06 (6th Cir. 1999).  
    An  alternative  to  immunity  is  indemnification  of  dam‐
ages  imposed  on  an  officer  for  conduct  within  the  scope  of 
his  employment.  That  is  a  common  defense,  Theodore 
Eisenberg & Stewart Schwab, “The Reality of Constitutional 
Tort  Litigation,”  72  Cornell  L.  Rev.  641,  685–86  (1987)—and 
Indiana has adopted it. Ind. Code § 34‐13‐3‐5(d), (e). So Indi‐
ana provides both protections to its police. 
    Both  are  devices  for  preventing  public  officers  from  be‐
ing made timid in the performance of their duties by fear of 
being  sued  by  persons  whom  they  arrest  or  investigate.  In‐
demnification  provides  somewhat  less  protection,  because 
an  officer  indemnified  for  damages  imposed  on  him  will 
merely have shifted the cost to his employer, or the state (his 
ultimate  employer),  and  the  cost  he  has  thus  imposed  may 
be harmful to his career. But indemnification provides more 
protection to the victims of official misconduct, because po‐
lice officers are likely to be judgment‐proof. Another alterna‐
tive to immunity is a cap on damages, a common feature of 
public  employee  tort  liability,  see,  e.g.,  705  ILCS  505/8(d) 
($100,000  cap);  Ga.  Code  § 50‐21‐29(b)(1)  ($1,000,000);  Utah 
Code  § 63G‐7‐604(1)(a)  (an  oddly  specific  $583,900),  and,  to 
No. 13‐1203                                                            11 


our knowledge, unchallenged in cases governed by the Par‐
ratt doctrine. This is not to say that they can’t be challenged. 
Nor do we want to be understood as approving the specific 
caps in the statutes that we’ve cited as illustrative. But what‐
ever  the  lowest  damages  cap  may  be  that  would  leave  the 
state remedy adequate, it is not zero. 
    A state cannot be permitted to create blanket immunities 
from  federal  suits  for  violations  of  federal  law  (such  as  the 
Fourteenth  Amendment’s  due  process  clause),  as  Indiana 
has done in this case. Or has it? For another wrinkle, though 
unremarked  by the parties  or the district  judge, is the pres‐
ence  of  the  Town  of  Frankton  and  the  county  sheriff  as  de‐
fendants. The basis of their being joined is an allegation that 
policymaking officials of the Town, and the sheriff, condone 
police misconduct. E.g., Vodak v. City of Chicago, 639 F.3d 738, 
747–49 (7th Cir. 2011). These allegations present the question 
whether  Julian  would  have  an  adequate  state  remedy 
against  governmental  entities,  given  that  the  Indiana  Tort 
Claims  Act  makes  clear  that  there  is  no  remedy  against  the 
individual employees for anything they did that was within 
the scope of their employment, construed very broadly. See 
Ind  Code  §§  34‐13‐3‐5(b),  (c).  Although  there  is  no  sugges‐
tion  in  any  of  the  briefs,  or  in  anything  said  by  the  district 
judge,  that  Indiana  has  tried  to  confer  immunity  on  local 
governments  sued  for  (in  effect)  complicity  in  malicious 
prosecution by their employees, it has: “A governmental en‐
tity  or  an  employee  acting  within  the  scope  of  the  em‐
ployeeʹs employment is not liable if a loss results from … the 
initiation of a judicial or an administrative proceeding.” Ind. 
Code § 34‐13‐3‐3(6). So Julian no more has an adequate state 
law  remedy  against  the  Town  and  the  sheriff  than  he  does 
against the police officers. 
12                                                         No. 13‐1203 


    The  complaint  contains  other  claims  besides  malicious 
prosecution, but only one received even passing mention by 
the district judge and in the briefs, and then only, and sum‐
marily,  in  Julian’s  briefs.  That  is  a  claim  of  withholding  ex‐
culpatory evidence from the defense in Julian’s criminal pro‐
ceeding, in violation of the rule of Brady v. Maryland, 373 U.S. 
83 (1963). If Julian prevails on his federal malicious prosecu‐
tion claim,  his  claim under  Brady will become academic be‐
cause success in it would not yield any additional damages. 
But if the malicious prosecution claim fails—maybe the evi‐
dence  will  show,  improbable  as  that  now  seems,  that  there 
was  probable  cause  to  prosecute  Julian  for  the  high  school 
fire—the Brady claim will provide a fallback for him. 
    The district judge dismissed the claim as barred by Indi‐
ana’s  two‐year  statute  of  limitations.  Unlike  the  malicious 
prosecution  claim,  the  Brady  claim  may  have  accrued  when 
Julian was granted a new trial in September 2007, more than 
two  years before the filing of  the  present  suit. That  was  be‐
fore the charges against him were dropped; and ordinarily a 
Brady  claim  does  not  accrue  until  that  happens.  Johnson  v. 
Dossey,  515  F.3d  778,  781–82  (7th  Cir.  2008);  Newsome  v. 
McCabe,  supra,  256  F.3d  at  752.  But  although  Julian’s  ordeal 
was  not  over  (because  he  was  subject  to  being  retried),  his 
Brady  claim  was  ripe.  The  exculpatory  evidence  had  been 
revealed;  the  harm  the  alleged  Brady  violation  had  done 
could  not  be  affected  by  a  retrial.  But  it  would  be  tidier  to 
postpone  accrual  until  the  charges  were  dropped,  as  other‐
wise Julian might have had to bring a separate section 1983 
suit while defending against criminal charges in a retrial. 
    We needn’t pursue the issue. Julian doesn’t challenge the 
district  judge’s  accrual  determination;  he  challenges  her  ig‐
No. 13‐1203                                                          13 


noring his  contention  that  the  defendants  should be  equita‐
bly estopped to plead the statute of limitations as a defense 
to his Brady claim. A defendant who prevents a timely filing 
of a suit against him, for example by promising the plaintiff 
not  to  plead  the  statute  of  limitations,  is  estopped  (that  is, 
forbidden) to plead the statute of limitations. E.g., Shropshear 
v. Corporation Counsel of City of Chicago, 275 F.3d 593, 595 (7th 
Cir. 2001); Cada v. Baxter Healthcare Corp., 920 F.2d 446, 450–
51 (7th Cir. 1990); Lukovsky v. City & County of San Francisco, 
535  F.3d  1044,  1052  (9th  Cir.  2008).  And  that  is  what  Julian 
alleges  happened:  the  defendants  intimidated  him  into  de‐
laying the filing of his civil suit until the criminal proceeding 
ended with the dismissal of the charges against him in July 
2010. If this is true, the limitations clock did not start to tick 
until then, which would place his November 2011 filing well 
within  the  two‐year  limitations  period.  The  district  judge 
will have to address the equitable‐estoppel issue on remand. 
   The judgment is reversed and the case remanded for fur‐
ther proceedings consistent with this opinion. 
                                         REVERSED AND REMANDED.